DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671).  Note:  The machine translation of JP 2013-01467 provided by the applicant is being used for citation purposes.
Considering Claim 10 and 20:  Masato teaches a resin composition comprising a resin (¶0005) and an inorganic filler (¶0005) having an average particle diameter of 0.4 microns (¶0215). Masato teaches the inorganic filler as being Sumicorandum AA04, and teaches an additional filler that is Sumicorandum AA03 (¶0215).  As both particles comprise alumina, the two materials have the same material and thus the refractive indices would be equal.
Masato teaches the submicron inorganic filler as being present in an amount of 1 to 25 weight percent of the total inorganic filler, preferably 5 to 20 weight percent (¶0149-150).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Masato also teaches the particle size as being from 0.1 to 0.8 microns (¶0149).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an size of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Considering Claims 8 and 9:  Masato teaches the composition as being used as a sealant for an electronic device (¶0002).
Considering Claim 24:  Masato teaches that the inorganic filler can be a combination of α-alumina for the large particles with different alumina materials for the smaller particles.

Claims 2, 4, 6, and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671) as applied to claim 10 above, and further in view of the evidence of Sumitomo Chemical (Product Databook, High Purity Alumina, 2020).
Considering Claims 2 and 4:  Masato teaches the composition of claim 10 as shown above.  Masato teaches the inorganic filler as being Sumicorandum AA04 (¶0215).  Sumitomo Chemical teaches AA-04 as being alumina with a surface area of 4.6 m2/g (pg. 11).
Considering Claims 6 and 7:  Masato teaches the inorganic filler as being Sumicorandum AA04, and teaches an additional filler that is Sumicorandum AA03 (¶0215).  Masato teaches the two fillers as being alumina as having the same density and thus they would have the same specific gravity.

Claims 11, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671).  Note:  The machine translation of JP 2013-01467 provided by the applicant is being used for citation purposes.
Considering Claims 11 and 22:  Masato teaches a resin composition comprising a resin (¶0005) and an inorganic filler (¶0005) having an average particle diameter of 0.4 microns (¶0215).  Masato teaches the composition as being used as a sealant for an electronic device (¶0002).
Masato teaches the submicron inorganic filler as being present in an amount of 1 to 25 weight percent of the total inorganic filler, preferably 5 to 20 weight percent (¶0149-150).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Masato also teaches the particle size as being from 0.1 to 0.8 microns (¶0149).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an size of the filler in the overlapping portion of the claimed range, and the motivation to do so would have been, as Masato suggests, to control the thermal conductivity and electrical insulation of the composition and reduce the voids of the composition (¶0149-150).
Considering Claim 23:  Masato teaches the particle sizes as being a mixture of particles having average particle sizes range from 0.4 to 18 microns (Table 1).  As such, the average particle size of the entire filler would be between 0.4 and 18 microns.
Considering Claim 25:  Masato teaches that the inorganic filler can be a combination of α-alumina for the large particles with different alumina materials for the smaller particles.

s 12, 14, 16, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2013-014671) as applied to claim 11 above, and further in view of the evidence of Sumitomo Chemical (Product Databook, High Purity Alumina, 2020).
Considering Claims 12 and 14:  Masato teaches the composition of claim 1 as shown above.  Masato teaches the inorganic filler as being Sumicorandum AA04 (¶0215).  Sumitomo Chemical teaches AA-04 as being alumina with a surface area of 4.6 m2/g (pg. 11).
Considering Claims 16 and 17:  Masato teaches the inorganic filler as being Sumicorandum AA04, and teaches an additional filler that is Sumicorandum AA03 (¶0215).  Masato teaches the two fillers as being alumina as having the same density and thus they would have the same specific gravity.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
The applicant’s argument of the criticality of the claimed ranges is not persuasive.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP § 716.02(d).  The data relied upon the applicant in Table 1 of the original specification does not present comparative examples on either side of the claimed ranges to show the criticality of the claimed range.  Further, none of the comparative examples are representative of the teachings of Masato, as they either have none of the inorganic particle A, or have inorganic particle A used in a manner different from that of Masato (i.e. smaller sizes and lower amounts).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767